Per Curiam
The above styled cause came on for final disposition in its regular order and was referred by the court to two of its Commissioners, Maxwell and Glen, for examination who have reported that the same should be dismissed because of a want of service of any scire facias ad audir endum errores on defendants in error, and, it appearing to the court that the writ of error in the cause was sued out on the twenty-seventh day of August, A. D. 1896, returnable to the January term, A. D. 1897, of this court and that no scire facias has been issued and served upon defendants in error and that they have not appeared in this court, it is, therefore, ordered and adjudged that said writ of error be and the same is hereby dismissed at cost of plaintiff in error, A. Solary.
(Chief-Justice Taylor, on account of sickness in his family, did not participate in this decision.)